Citation Nr: 0405199	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a bilateral foot disorder has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1964.     

By an October 1965 decision, the RO denied the veteran's 
original claim for foot disorder (then characterized as a 
congenital deformity of both feet).  The veteran was notified 
of the denial of the claim that same month, but did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO declined to reopen the claim for service 
connection for a foot disability on the basis that new and 
material evidence had not been presented.  The veteran filed 
a notice of disagreement (NOD) in December 2001.  A statement 
of the case (SOC) was issued in January 2003, and the veteran 
submitted a substantive appeal later that month.  

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran submitted additional 
evidence directly to the Board, along with a waiver of RO 
consideration of the evidence.  This evidence, consisting of 
a September 2003 handwritten statement from the veteran's 
private treating podiatrist, Dr. Jeff D. Kopelman, is 
accepted by the Board for inclusion in the record.  See 38 
C.F.R. § 20.800 (2003).  

Also during the September 2003 hearing, the Board clarified 
that the sole issue on appeal was whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a foot disorder.  In the veteran's June 2001 
petition to reopen, he had also contended that clear and 
unmistakable error (CUE) had been committed in the RO's 
October 1965 denial of service connection.  As that issue has 
not been adjudicated by the RO, it is not properly before the 
Board, and is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	In an October 1965 decision, the RO denied the veteran's 
claim for service connection for a bilateral foot disorder 
(then diagnosed as congenital deformity of both feet).  
Although notified of that decision later that month, the 
veteran did not initiate an appeal.

3.	No new evidence associated with the claims file since the 
October 1965 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral foot disorder.  


CONCLUSION OF LAW

1.	The RO's October 1965 denial of service connection for a 
bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.	Evidence received since the RO's October 1965 denial is 
not new and material, and the veteran's claim for service 
connection for a bilateral foot disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (in effect 
prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.              
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds all notification and development action needed to 
render a fair decision on this claim has been accomplished.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.  
In this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence what is needed to support 
the application to reopen the claim.  Pursuant to RO letters 
of August 2001 and March 2002, and by an SOC issued in 
January 2003, the veteran and his representative also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  

Notably, the August 2001 and March 2002 RO letters requested 
that the veteran provide sufficient information concerning, 
and, if necessary, authorization to enable the RO to obtain 
outstanding pertinent medical evidence, and invited the 
veteran so submit all such evidence in his possession.  The 
Board finds that, through this correspondence, the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).    

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  In 
the case now before the Board, the document meeting the 
VCAA's notice requirements, the August 2001 RO letter, was 
provided to the veteran approximately two months prior to the 
rating action on appeal, and less than two months after when 
a substantially complete application was received.  The March 
2003 RO letter, provided to the veteran subsequent to the 
rating action on appeal, does not include any further 
information with respect to the VCAA's notice requirements 
that was not already incorporated in the August 2001 RO 
letter.

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that there is any additional action 
needed to comply with the duty to assist the veteran.  As 
indicated below, the Board has considered all evidence added 
to the record.  Additionally, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
has been identified, nor has either the veteran or his 
representative indicated that there is any outstanding 
pertinent evidence that has not been obtained.  Hence, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim on appeal.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995). 

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal.

II.	Petition to Reopen the Claim for Service Connection

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A.     §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 38 
C.F.R. §§ 3.303(c), 4.9.  The Board notes, however, that 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  

As indicated above, in an October 1965 decision, the RO 
denied service connection for a bilateral foot disorder (then 
diagnosed as congenital deformity of both feet).  Evidence 
considered at that time consisted of Service Medical Records 
(SMRs), including the report of a July 1963 pre-induction 
medical examination that was negative except for bunions 
bilaterally and pes planus, third degree; medical records 
during service documenting the veteran's continuing foot 
problems; and the report of an August 1965 post-service VA 
medical examination that noted congenital deformity of both 
feet, specifically "marked bilateral hallux valgus, with 
metatarsus primus varus and splay fore foot."  Based on a 
review of the evidence, the RO concluded that the veteran's 
congenital foot condition noted at induction was not shown to 
have been permanently aggravated by service.  The veteran did 
not appeal the denial.  That decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

The present claim was initiated in June 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].
In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the October 1965 
RO denial of service connection.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the claims file since the RO's October 1965 
denial in this case includes a September 2003 handwritten 
statement from the veteran's private treating podiatrist, Dr. 
Jeff D. Kopelman, that the veteran's condition with respect 
to his feet prevented him from participating in activities 
requiring extended periods of standing, an August 2001 letter 
from Dr. Kopelman noting the veteran's treatment up until 
January 2001 for problems related to his feet, and records 
from the All Florida Orthopedic Association in St. 
Petersburg, Florida from February 2000 to January 2001 
documenting the veteran's treatment for these problems.  
Additional evidence includes an August 2000 operative report 
from the Bayfront Medical Center, also in St. Petersburg, 
documenting multiple operations that month which were 
intended to address the veteran's medical condition with 
respect to his right foot, including procedures to remove a 
bunion, and to correct problems with his interphalangeal 
joints and metatarsal bones.      

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, this evidence is not 
"material" for purposes of reopening the claim for service 
connection.  While the newly submitted evidence pertains to 
the nature and extent of the veteran's current foot 
condition, it includes no competent evidence indicating that 
there is  nexus between any such current disorder and service 
(to include evidence suggesting in-service aggravation of a 
congenital or developmental abnormality by superimposed 
injury or disease).  

The remaining evidence received since October 1965 consists 
of the lay assertions of the veteran in statements and 
hearing testimony.  To the extent that this evidence is being 
offered in an attempt to establish a nexus between the 
veteran's service and a current foot disorder, the Board 
finds that such evidence is not probative of whether such a 
nexus, in fact, exists-the central question underlying the 
claim for service connection.  As a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to offer a probative opinion on a medical 
matter, such as whether a disability was caused or worsened 
by military service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Hence, where, as here, resolution of an issue under 
consideration turns on a medical matter, unsupported lay 
assertions, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
criteria for reopening the claim for service connection for a 
bilateral foot disorder are not met, and the RO's October 
1965 denial of service connection for such disorder remains 
final.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993)




ORDER

As new and material evidence to reopen the claim for service 
connection for a bilateral foot disorder has not been 
received, the appeal is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



